Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), entered January 6, 2006, which denied the petition and dismissed the proceeding brought to set aside a determination of the Human Rights Commission, dated July 1, 2005, finding that there was no probable cause for petitioner’s complaint, unanimously affirmed, without costs.
It is within the discretion of the respondent to decide how to conduct its investigations (see Matter of Cornelius v New York State Div. of Human Rights, 286 AD2d 329 [2001]), and we find that it conducted a sufficient investigation and provided petitioner with a full and fair opportunity to present his claim. Petitioner nonetheless failed to set forth evidence to support a finding of probable cause for his complaint alleging discrimination by reason of his sexual orientation. Contrary to petitioner’s contention, the Department of Finance and its former chief administrative law judge were not necessary parties to this proceeding challenging respondent Commission’s finding of no probable cause. Concur—Mazzarelli, J.P., Marlow, Buckley, Sweeny and Kavanagh, JJ.